Luke, J.
1. On the trial of an action against the receiver of a railroad for injuries alleged to have been sustained by a person at a railroad crossing, it was not error for the court to charge the jury as follows: “The law is that a railroad company shall be liable'for any damage done to persons by the running of the locomotives or cars or other machinery, of the company, or for damage done by any person in the employment and service of such company, unless the company shall make it appear that its agents exercised all ordinary and reasonable diligence, the pre- ■ sumption in all cases being against the company.” Civil Code (1910), § 2780.
2. When considered in the light of the whole charge of the court, the excerpts complained of are not erroneous.
3. ' The charge of the court fully covered the issues in the case, and it was not error to refuse to give the requested instructions in the exact language of the requests.
*241Decided June 15, 1917.
Action for damages; from city court of . Greenville—Judge Eevill. November 11, 1916.
Brandon & Hynds, McLaughlin & Jones, Hatton Lovejoy, for plaintiff in error;
J. R. Terrell, J. F. Hatchett, M. Z. O’Neal, contra.
4. In view of the certificate of the trial judge in approving the grounds of the motion for a new trial, no error is shown in the admission of evidence.
5. Nothing appearing to show that the amount of the verdict is the result of gross mistake, undue bias, prejudice, or other corrupt motives, this court can not set the verdict aside upon the ground that it is excessive. Seaboard Air-Line Ry. v. Miller, 5 Ga. App. 402 (63 S. E. 299); Southern Bell Tel. Co. v. Davis, 12 Ga. App. 28, 39 (76 S. E. 786).
6. There was evidence to authorize the verdict and it has the approval of the trial judge, and, there being no other assignment of error which requires a new trial, the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, 0. J., and George, J., concur.